Filed 4/27/22 P. v. Reyes CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G060262

           v.                                                          (Super. Ct. No. 05NF3894)

 BENITO REYES,                                                         OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Kimberly
Menninger, Judge. Affirmed.
                   James M. Crawford, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson and Heather M.
Clark, Deputy Attorneys General, for Plaintiff and Respondent.
                                             *               *               *
              Defendant and a friend confronted an armed security guard. Defendant
drew a gun and fired at the security guard. The security guard returned fire, ultimately
killing defendant’s friend. Defendant was convicted of attempted murder of the security
guard, murder of his friend, and active participation in a criminal street gang. The jury
made special findings that the attempted murder was for the benefit of a criminal street
gang and that defendant personally discharged a firearm. As relevant here, the two
theories of murder the prosecution presented were natural and probable consequences and
provocative act murder. The court sentenced him to 52 years to life in prison. We
affirmed that conviction in a prior appeal. (People v. Reyes (Dec. 8, 2009, G040778)
[nonpub. opn.])
              This is an appeal from the denial of a Penal Code section 1170.95 petition
                                                                    1
for resentencing, which the court denied at the prima facie stage. There are two issues
on appeal. The first is whether the provocative act theory of murder liability survived the
changes to sections 188 and 189. We concluded it did. The second issue is whether the
court erred in denying the petition at the prima facie stage since the jury was, in fact,
instructed on a natural and probable consequences theory. Based on the jury’s finding of
malice (attempted murder), as well as its special finding that defendant personally
discharged a firearm, we conclude the jury necessarily made all of the findings required
of the provocative act theory, and thus defendant was convicted based on a presently
valid theory of murder liability. Accordingly, we affirm.




1
              All statutory references are to the Penal Code.

                                              2
                                                  2
                                          FACTS


              Defendant was an active member of a criminal street gang. Defendant shot
at a security guard with the intent to kill. In response, the security guard fired back,
killing defendant’s friend.


                              STATEMENT OF THE CASE


              In July 2006, defendant was charged by information with three counts. In
count 1, he was charged with attempted murder of the security guard. (§§ 187, subd. (a);
664, subd. (a).) In count 2, he was charged with murder of his friend. (§ 187, subd. (a).)
In count 3, he was charged with active participation in a criminal street gang (i.e. street
terrorism). (§ 186.22, subd. (a).) As to counts 1 and 2, it was alleged that defendant was
acting for the benefit of a criminal street gang. (§ 186.22, subd. (b)(1)(C).) As to count
1, it was further alleged that defendant personally discharged a firearm. (§ 12022.53,



2
                At the prima facie stage of a proceeding under section 1170.95, we are
limited to the petition itself and the record of conviction in considering whether
defendant made a prima facie case for relief. (People v. Lewis (2021) 11 Cal.5th 952,
970-971.) Although our prior opinion is part of the record of conviction (Id. at p. 972),
we may not rely on the statement of facts in our prior opinion in deciding the issues
raised at a prima facie hearing. Section 1170.95 makes clear that an appellate opinion is
only relevant insofar as it establishes “the procedural history.” (Id. at subd. (d)(3).)
Beyond that, “[a] finding that there is substantial evidence to support a conviction for
murder . . . is insufficient to prove, beyond a reasonable doubt, that the petitioner is
ineligible for resentencing.” (Ibid.; see People v. Smith (2020) 49 Cal.App.5th 85, 96
[trial court erred by relying on facts stated in appellate opinion in denying section
1170.95 petition at the prima facie stage].) Because a statement of facts on appeal is
insufficient to establish any facts at a hearing under section 1170.95, it is necessarily
insufficient to establish any facts at the prima facie stage as well. With these limitations
in mind, the relevant facts on appeal are the following.


                                              3
subd. (c).) At trial, the jury found defendant guilty on all counts and found both
enhancements to be true.
                The People presented three theories of murder liability at trial. The first
was direct aiding and abetting. The remaining two theories were, first, natural and
probable consequences, and second, provocative act murder, which we discuss in greater
detail below.
                Defendant appealed from the judgment. On appeal from the judgment, we
concluded the direct aiding and abetting instruction was erroneous, but we also concluded
beyond a reasonable doubt that the jury had not relied on that theory. We affirmed the
judgment.
                In January 2019, defendant filed the underlying petition to vacate his
murder conviction pursuant to section 1170.95. Defendant declared that he was
convicted of murder and that his conviction was based on a theory of natural and
probable consequences. He further declared that now, he could not be convicted of
murder due to the changes made to sections 188 and 189 of the Penal Code. The People
filed a response in which they claimed defendant was ineligible for relief because he was
convicted under the provocative act doctrine, which requires proof of malice.
                The court ultimately agreed with the People and denied the petition. It
stated, “The court finds that the defendant is not eligible, because although natural and
probable consequence theory was used, it’s clear from the verdict form that provocative
act theory is the only theory that could have been utilized successfully with the findings
that were made in this case to result in a guilty verdict . . . .” Defendant appealed.


                                        DISCUSSION


                On appeal, defendant raises two issues. First, he contends the provocative
act doctrine did not survive the changes made to sections 188 and 189, and thus there was

                                               4
no presently valid theory of murder liability presented to the jury. Second, he contends
that even if the provocative act doctrine survived, it was improper to decide his petition at
the prima facie stage. We review both issues de novo. (People v. James (1998) 62
Cal.App.4th 244, 261 [statutory interpretation], People v. Arias (2021) 66 Cal.App.5th
987, 997 [sufficiency of prima facie showing].)


1. The Viability of the Provocative Act Doctrine
              Defendant contends the provocative act doctrine is incompatible with
sections 188 and 189 as amended because it is “a vicarious liability theory of murder” in
which “malice is imputed upon the defendant based on his or her commission of the
provocative act.” Insofar as defendant describes the provocative act doctrine as imputing
malice, we disagree with that depiction.
              “‘A provocative act murder case necessarily involves at least three
people—in our case, the perpetrator of the underlying offense, an accomplice, and a
victim of their crime. [Citation.]’ [Citation.] A variation on the law of transferred intent,
the provocative act doctrine holds the perpetrator of a violent crime vicariously liable for
the killing of an accomplice by a third party, usually the intended victim or a police
officer.” “Under the provocative act doctrine, when the perpetrator of a crime
maliciously commits an act that is likely to result in death, and the victim kills in
reasonable response to that act, the perpetrator is guilty of murder. ‘In such a case, the
killing is attributable, not merely to the commission of a felony, but to the intentional act
of the defendant or his accomplice committed with conscious disregard for life.’
[Citation.] [¶] A murder conviction under the provocative act doctrine thus requires
proof that the defendant personally harbored the mental state of malice, and either the
defendant or an accomplice intentionally committed a provocative act that proximately
caused an unlawful killing.” (People v. Gonzalez (2012) 54 Cal.4th 643, 654-655 (italics



                                              5
added).) Properly understood, therefore, the provocative act doctrine does not impute
                                                                3
malice. Rather, the defendant must personally harbor malice.
              This understanding defeats defendant’s argument. The changes to sections
188 and 189, which were part of Senate Bill No. 1437(2017-2018 Reg. Sess.) (Stats.
2018, ch. 1015, §§ 2 and 3.; Senate Bill 1437), focused on the mens rea of murder.
(People v. Mancilla (2021) 67 Cal.App.5th 854, 868 (Mancilla).) The fundamental flaw
of the natural and probable consequences doctrine was that it permitted a conviction of
murder without malice. (People v. Gentile (2020) 10 Cal.5th 830, 847.) It thus fell afoul
of the basic definition of murder, which is “the unlawful killing of a human being . . .
with malice aforethought.” (§ 187, subd. (a) (italics added); see Gentile,supra, at p. 847.)
To eliminate the natural and probable consequences doctrine, the Legislature added the
following language to section 188, subdivision (a)(3): “Malice shall not be imputed to a
person based solely on his or her participation in a crime.” This change had no effect on
the provocative act doctrine, however, because, as we have seen, that doctrine requires
the defendant to personally harbor malice.
              Accordingly, we conclude the provocative act doctrine survived Senate Bill
1437. Our conclusion is consistent with every court of appeal to consider the issue, all of
which conclude the provocative act doctrine continues to be viable. (People v. Johnson


3
               Defendant cites People v. Reed (1969) 270 Cal.App.2d 37, 45, which said
that the provocative act doctrine “imputes malice” onto a non-killer. This is — and was
— an incorrect statement of the law. Even as early as 1965, our high court had made
clear that provocative act murder required malice: “[W]hen the defendant intends to kill
or intentionally commits acts that are likely to kill with a conscious disregard for life, he
is guilty of murder even though he uses another person to accomplish his objective.
[Citations.] [¶] Defendants who initiate gun battles may also be found guilty of murder
if their victims resist and kill. Under such circumstances, ‘the defendant for a base,
antisocial motive and with wanton disregard for human life, does an act that involves a
high degree of probability that it will result in death’ [citation], and it is unnecessary to
imply malice by invoking the felony-murder doctrine.” (People v. Washington (1965) 62
Cal.2d 777, 782 (italics added).)

                                              6
(2020) 57 Cal.App.5th 257; People v. Lee (2020) 49 Cal.App.5th 254; People v. Swanson
                                                                                             4
(2020) 57 Cal.App.5th 604 (Swanson); People v. Mancilla, supra, 67 Cal.App.5th 854.)


2. The Jury Necessarily Found Defendant Liable Under the Provocative Act Doctrine
              Defendant’s final contention is that even if the provocative act doctrine
survived Senate Bill 1437, the court erred in denying his petition at the prima facie stage
because the jury was also instructed on a natural and probable consequences theory of
liability. Notwithstanding the instruction on natural and probable consequences,
however, a court may deny an 1170.95 petition at the prima facie stage if the jury’s
findings show it necessarily found defendant guilty on a presently valid theory of murder
liability. (People v. Price (2021) 71 Cal.App.5th 1128, 1151 [1170.95 hearing is limited
to “still valid murder theories that the jury did not necessarily previously decide.” “The
evidentiary hearing does not mean the Legislature intended to allow the parties to reopen
and retry matters of fact that the jury already resolved.”]; see also People v. Farfan
(2021) 71 Cal.App.5th 942, 956-957 [despite jury instruction on natural and probable
consequences, jury’s other findings indicated defendant harbored malice and was thus



4
               Because we reject defendant’s premise that the provocative act doctrine
imputes malice, we necessarily reject his Equal Protection argument, which pits
defendants convicted of a natural and probable consequences murder who go free against
those convicted of a provocative act murder who do not. The argument relies on the
premise that both sorts of defendants are guilty on a theory of imputed malice and thus
are similarly situated. Rejecting the same argument, the Mancilla court explained, “the
People must prove a defendant personally acted with implied malice to be convicted of
provocative act murder. In contrast, murder under the natural and probable consequences
doctrine required no proof of malice. [Citation.] Given the express intent of Senate Bill
1437 ‘to more equitably sentence offenders in accordance with their involvement in
homicides’ [Citations], offenders who acted with malice and those who did not are not
similarly situated for purposes of section 1170.95.” (Mancilla, supra, 67 Cal.App.5th at
p. 870.)


                                             7
ineligible for relief under § 1170.95].) Here, we conclude the jury did just that by basing
defendant’s conviction on the provocative act doctrine.
              The provocative act instruction given to the jury required the following
findings:
              “1. In attempting to commit murder, the defendant intentionally did a
provocative act;
              “2. The defendant knew that the natural and probable consequences of the
provocative act were dangerous to human life and then acted with conscious disregard for
life;
              “3. In response to the defendant’s provocative act, [the security guard]
killed [defendant’s friend]; [¶] AND
              “4. [Defendant’s friend’s] death was the natural and probable consequence
of defendant’s provocative act.” The jury was instructed that “[t]he People alleged that
                                                                                         5
defendant committed the following provocative act: shooting at [the security guard].”




5
               As the reader will no doubt notice, the instruction for provocative act
murder contains the words “natural and probable consequences.” Defendant thus makes
the argument that provocative act murder is a “subset” of the natural and probable
consequences theory and, therefore, was eliminated with the natural and probable
consequences theory. That cannot possibly be the case, however, because the
provocative act doctrine requires an extra element: malice. Consequently, it is not a
subset. As the Swanson court explained in rejecting a similar argument, in this context
“natural and probable consequences” simply expresses the concept of proximate
causation: “[I]n any provocative act case, where by definition an intermediary’s act
killed the victim, an important question will be whether the defendant’s conduct
proximately caused the death. [Citation.] The Court’s analysis of proximate cause in
terms of foreseeability of the natural and probable consequences of the defendant’s
malicious conduct does not somehow bring a provocative act killing within the malice-
free natural and probable consequences doctrine.” (Swanson, supra, 57 Cal.App.5th at p.
614.)

                                             8
              As to the first element, the jury found that in attempting to murder the
security guard, the defendant personally discharged a firearm, which was the alleged
provocative act. It thus made a finding satisfying the first element.
              As to the second element, the jury found defendant acted with conscious
disregard for human life because it held him liable for attempted murder, which required
a finding of intent to kill. By firing a weapon with the intent to kill, defendant plainly
knew that it could kill. The jury thus made a finding that satisfies the second element.
              We can be certain the jury found the third element to be true through a
process of deduction. There were only two theories of murder liability the jury might
have relied on: provocative act and natural and probable consequences. The instructions
on natural and probable consequence required the jury to find “a reasonable person in the
defendant’s position would have known that the commission of murder [of defendant’s
friend] was a natural and probable consequence of the commission of the attempted
murder [of the security guard].” This entails a finding that, in response to the attempted
murder, the security guard killed defendant’s friend. So even without knowing which
theory of murder the jury relied on, we know that it found the third element of
provocative act murder to be true.
              The same deduction can be made as to the fourth element: whichever
theory one picks, the jury had to make a finding that defendant’s friend’s death was a
natural and probable consequence of the attempted murder with a gun.
              Therefore, based on the record of conviction, the jury necessarily made all
findings required to convict defendant under a theory of provocative act murder. Since
that theory of murder is presently valid, the court did not err in denying defendant’s
section 1170.95 petition.




                                              9
                                    DISPOSITION


             The order denying defendant’s section 1170.95 petition is affirmed.




                                               MARKS, J.*

WE CONCUR:



O’LEARY, P. J.



SANCHEZ, J.

*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                          10